 



EXHIBIT 10.55

AMENDMENT NO. 2 TO

CONVERTIBLE NOTE PURCHASE AND EXCHANGE AGREEMENT

     AMENDMENT NO. 2, dated March 9, 2004 (this “Amendment”), among Critical
Path, Inc., a California corporation (the “Company”), General Atlantic Partners
74, L.P., a Delaware limited partnership, GAP Coinvestment Partners II, L.P., a
Delaware limited partnership, GapStar, LLC, a Delaware limited liability
company, GAPCO GmbH & Co. KG, a German limited partnership, Campina Enterprises
Limited, Cenwell Limited, Great Affluent Limited, Dragonfield Limited and Lion
Cosmos Limited (collectively with the Company, the “Parties”),

WITNESSETH:

     WHEREAS, the Parties are each a party to that certain Convertible Note
Purchase and Exchange Agreement, dated November 18, 2003, as amended on January
16, 2004 (the “November 2003 Note Exchange Agreement”); and

     WHEREAS, the Company entered into a Convertible Note Purchase Agreement,
dated January 16, 2004, pursuant to which the Company issued and sold to Permal
U.S. Opportunities Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional
Partners, L.P., Zaxis Offshore Limited, Zaxis Partners, L.P. and Passport Master
Fund, L.P. convertible notes having an aggregate principal amount of $15
million, which notes are convertible, subject to Stockholder Approval, into
shares of Series E Redeemable Convertible Preferred Stock of the Company, par
value $0.001 per share (the “January 2004 Note Purchase Agreement”); and

     WHEREAS, in connection with the execution of the January 2004 Note Purchase
Agreement, the Parties entered into an amendment to the November 2003 Note
Exchange Agreement; and

     WHEREAS, the Company desires to enter into a Convertible Note Purchase
Agreement, pursuant to which the Company proposes to issue and sell to Permal
U.S. Opportunities Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional
Partners, L.P., Zaxis Offshore Limited, Zaxis Partners, L.P., Guggenheim
Portfolio Company XIII, Crosslink Crossover Fund IV, L.P., Sagamore Hill Hub
Fund, Ltd., Criterion Capital Partners, Ltd., Criterion Capital Partners,
Institutional, Criterion Capital Partners, L.P. and Capital Ventures
International convertible notes having an aggregate principal amount of $18.5
million which notes will be convertible, subject to Stockholder Approval, into
shares of Series E Redeemable Convertible Preferred Stock of the Company, par
value $0.001 per share (the “March 2004 Note Purchase Agreement”); and

     WHEREAS, in connection with the execution of the March 2004 Note Purchase
Agreement, the Parties desire to amend the November 2003 Note Exchange Agreement
as set forth herein; and

     WHEREAS, capitalized terms used in this Amendment and not defined herein
shall have the meanings ascribed to such terms in the November 2003 Note
Exchange Agreement:

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, for the covenants and agreements set forth in the November
2003 Note Exchange Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

     1.1 Amendments to the November 2003 Note Exchange Agreement. The November
2003 Note Exchange Agreement shall be amended as set forth below:

          (a) Section 1.1 of the November 2003 Note Exchange Agreement shall be
amended to add the following:

          ““March 2004 Note Purchase Agreement” means that certain Convertible
Note Purchase Agreement, dated March 9, 2004, among Permal U.S. Opportunities
Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional Partners, L.P., Zaxis
Offshore Limited, Zaxis Partners, L.P., Guggenheim Portfolio Company XIII,
Crosslink Crossover Fund IV, L.P., Sagamore Hill Hub Fund, Ltd., Criterion
Capital Partners, Ltd., Criterion Capital Partners, Institutional, Criterion
Capital Partners, L.P., Capital Ventures International and Critical Path, Inc.,
a California corporation (the “Company”), pursuant to which the Company shall
issue and sell convertible notes in an aggregate principal amount of up to
$18.5 million, which notes shall be convertible into Series E Preferred Stock,
subject to Stockholder Approval and concurrently with the Conversion and
Exchange, or into Common Stock, in each case in accordance with such agreement.”

           (b) The definition of “Note Purchase Agreement” in Section 1.1 of the
November 2003 Note Exchange Agreement shall be deleted and replaced with the
following:

           ““Note Purchase Agreement” means that certain Convertible Note
Purchase Agreement, dated January 16, 2004, among Permal U.S. Opportunities
Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional Partners, L.P., Zaxis
Offshore Limited, Zaxis Partners, L.P., Passport Master Fund, L.P. and Critical
Path, Inc., a California corporation (the “Company”), pursuant to which the
Company shall issue and sell convertible notes in an aggregate principal amount
of up to $15 million, which notes shall be convertible into Series E Preferred
Stock, subject to Stockholder Approval and concurrently with the Conversion and
Exchange, or into Common Stock, in each case in accordance with such agreement.”

          (c) The definition of “Subsequent Lenders” in Section 1.1 of the
November 2003 Note Exchange Agreement shall be deleted and replaced with the
following:

           ““Subsequent Lenders” shall include the Lenders, as defined in the
Note Purchase Agreement, and the Lenders, as defined in the March 2004 Note
Purchase Agreement.”

2



--------------------------------------------------------------------------------



 



          (d) Section 2.6(f) of the November 2003 Note Exchange Agreement is
hereby deleted and amended and restated in its entirety to read as follows:

     “(f) Subsequent Closing. The consummation of the Exchange and Conversion
(the “Subsequent Closing”) shall take place concurrently with the Subsequent
Closing under the Note Purchase Agreement and the Subsequent Closing under the
March 2004 Note Purchase Agreement, as soon as practicable following the
satisfaction of the closing conditions set forth in Article VI of this
Agreement, Article VI of the Note Purchase Agreement and Article VI of the
March 2004 Note Purchase Agreement (the “Subsequent Closing Date”), at the
offices of Pillsbury Winthrop LLP, 50 Fremont Street, San Francisco, California,
or at such other time and place as the Company, the Lenders, the CK Purchasers
and the Subsequent Lenders may mutually agree. At the Subsequent Closing,
signature pages transmitted by facsimile will be acceptable, with originals to
follow as soon as practicable thereafter.”

          (e) Article VIII of the November 2003 Note Exchange Agreement shall be
amended to add a new Section 8.8 which shall read as follows:

     “8.8 Proxy Matters. Notwithstanding anything herein to the contrary, but
subject to the provisions of Section 9.1 of this Agreement, if the Registration
Statement has not been declared effective by the Commission on or prior to
May 15, 2004, the Company will promptly take all such actions as may be
necessary to withdraw the Registration Statement, and the Company shall continue
to have an obligation under Section 8.4 of this Agreement to seek Stockholder
Approval. If the Company withdraws the Registration Statement pursuant to this
Section 8.8 and receives Stockholder Approval, the Company may, subject to
approval by the Board of Directors, file a subsequent registration statement
with the Commission and provide the Company’s shareholders the opportunity to
participate in a subsequent rights offering.”

          (f) In the first sentence of Section 9.1 of the November 2003 Note
Exchange Agreement, the words “April 30” shall be deleted and replaced with the
words “August 15”.

     1.2 Amendments to Schedules to the November 2003 Note Exchange Agreement.
Schedule 8.5 of the November 2003 Note Exchange Agreement is hereby deleted and
amended and restated to read in its entirety in the form set forth as Annex 1
attached hereto.

     1.3 Counterparts. This Amendment may be executed in any number of
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages transmitted by facsimile
will be acceptable, with originals to immediately follow.

     1.4 Continuing Agreement. Except as specifically amended hereby, all of the
terms of the November 2003 Note Exchange Agreement shall remain and continue in
full force and effect and are hereby confirmed in all respects.

3



--------------------------------------------------------------------------------



 



     1.5 Headings. The headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     1.6 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.

     1.7 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     1.8 Entire Agreement. This Amendment, together with the November 2003 Note
Exchange Agreement and the exhibits and schedules thereto, and the other
Transaction Documents, are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein or therein. This Amendment and the November 2003 Note
Exchange Agreement, together with the exhibits and schedules thereto, and the
other Transaction Documents, supersede all prior agreements and understandings
between the parties with respect to such subject matter.

[the remainder of this page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amendment on the date first written above.

            CRITICAL PATH, INC.,
a California corporation
      By:   /s/ William E. McGlashan, Jr.         Name:   William E. McGlashan,
Jr.        Title: Chairman, Chief Executive Officer   

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO CONVERTIBLE NOTE PURCHASE AND EXCHANGE
AGREEMENT



--------------------------------------------------------------------------------



 



            GENERAL ATLANTIC PARTNERS 74, L.P.
      By:   GENERAL ATLANTIC PARTNERS, LLC,         its General Partner         
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Attorney-in-fact                GAP COINVESTMENT PARTNERS II, L.P.
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Attorney-in-fact                GAPSTAR, LLC
      By:   GENERAL ATLANTIC PARTNERS, LLC,         its Managing Member         
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Attorney-in-fact                GAPCO GMBH & CO. KG
      By:   GAPCO MANAGEMENT GMBH,         its General Partner               
By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy        Title:  
Procuration Officer     

SIGNATURE PAGE TO AMENDMENT NO. 2 TO CONVERTIBLE NOTE PURCHASE AND EXCHANGE
AGREEMENT



--------------------------------------------------------------------------------



 



            CENWELL LIMITED
      By:   /s/ Ip Tak Chuen, Edmond         Name:   Ip Tak Chuen, Edmond       
Title:   Authorised Person     

            CAMPINA ENTERPRISES LIMITED
      By:   /s/ Ip Tak Chuen, Edmond         Name:   Name: Ip Tak Chuen, Edmond 
      Title:   Director     

            GREAT AFFLUENT LIMITED
      By:   /s/ Ip Tak Chuen, Edmond         Name:   Ip Tak Chuen, Edmond       
Title:   Director     

            DRAGONFIELD LIMITED
      By:   /s/ Pau Yee Wan, Ezra         Name:   Pau Yee Wan, Ezra       
Title:   Authorised Person     

            LION COSMOS LIMITED
      By:   /s/ Pau Yee Wan, Ezra         Name:   Pau Yee Wan, Ezra       
Title:   Director     

SIGNATURE PAGE TO AMENDMENT NO. 2 TO CONVERTIBLE NOTE PURCHASE AND EXCHANGE
AGREEMENT